Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s remarks and IDS filed 8/09/22 are acknowledged.  

2.   Claims 1, 50, and 33-39 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species.

Claims 25-32, 42-49, 61, and 77-90 are under examination.  

3.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.   Claims 25-29, 42-49, and 61 stand rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. 2014/0093541 (IDS).

As set forth previously, The ‘531 application teaches:

25. (Original) A method of treating a subject for a peanut allergy by an oral immunotherapy, comprising administering to the subject peanut protein according to an oral immunotherapy schedule comprising an up-dosing phase and a maintenance phase, the maintenance phase comprising administering to the subject a maintenance phase dose for more than 24 weeks wherein the maintenance phase dose comprises about 300 mg of peanut protein (see particularly paragraphs [0010], [0011], [0049], [0056], [0064], and [0072]).  

26. (Original) The method of claim 25, wherein the maintenance phase dose is administered on a daily basis for at least a portion of the maintenance phase (see particularly paragraphs [0010], [0011], and [0056]).  

27. (Currently amended) The method of claim 25, wherein the maintenance phase dose is administered to the subject for about 28 weeks or more (see particularly paragraphs [0010], [0011], and [0056]).  

28. (Currently amended) The method of claim 25, wherein the maintenance phase dose is administered to the subject for about 52 weeks or more (see particularly paragraphs [0010], [0011], and [0056]).  

29. (Currently amended) The method of claim 25, wherein the maintenance phase dose is administered to the subject for about 52 weeks to about 108 weeks (see particularly paragraphs [0010], [0011], and [0056]).  

42. (Currently amended) The method of claim 25, wherein the subject is about 12 months old or older (see particularly paragraphs [0010], [0011], [0056], and [0101]).  

43. (Currently amended) The method of claim 25, wherein the subject is about 4 years old or older (see particularly paragraphs [0010], [0011], [0056], and [0101]).  

44. (Currently amended) The method of claim 25, wherein the subject is between about 4 years old and about 17 years old (see particularly paragraphs [0010], [0011], [0056], and [0101]).  

45. (Currently amended) The method of claim 25, wherein the up-dosing phase comprises administering to the subject two or more different doses between about 3 mg and about the dose of the initial maintenance phase dose (see particularly paragraphs [0010], [0011], [0056], and [0040]).  

46. (Currently amended) The method of claim 25, wherein the up-dosing phase is between about 3 months and about 2 years in length (see particularly paragraphs [0010], [0011], and [0056]).

47. (Currently amended) The method of claim 25, wherein the oral immunotherapy further comprises an initial escalation phase (see particularly paragraphs [0010], [0011], [0056], and [0101]).  

48. (Currently amended) The method of claim 25, further comprising monitoring the subject for an allergic adverse event (see particularly paragraphs [0010], [0011], [0047], and [0056]).  

49. (Original) The method of claim 48, wherein the allergic adverse event is an allergic reaction to peanut protein (see particularly paragraphs [0010], [0011], [0047], and [0056]).  NOTE: IgE is a marker for allergy and therefore, the “allergic adverse event” of the claim.   

61. (Original) A method of increasing tolerance of peanut protein in a subject with a peanut allergy, comprising administering to the subject peanut protein according to an oral immunotherapy schedule comprising an up-dosing phase and a maintenance phase, the maintenance phase comprising administering to the subject a maintenance phase dose for more than 24 weeks wherein the maintenance phase dose comprises about 300 mg of peanut protein (see particularly paragraphs [0010], [0011], [0049], [0056], [0064], and [0072]).  

	Regarding independent Claims 25, 61, and 77 the new limitation of “…wherein the maintenance phase dose comprises about 300 mg of peanut protein” comprises no more than the routine optimization of a known method.  Moreover, the ‘541 reference specifically teaches daily dosages of 200 mg and 400 mg which the claimed dosage of 300 mg falls squarely in between. See MPEP 2144.05.I.:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Accordingly, the maintenance dosage of the claims would have been prima facie obvious to the ordinarily skilled artisan at the time of filing, as would the continuation of therapy as needed.  See also, MPEP 2144.05.II. wherein it is taught:
“…that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” 

Applicant’s arguments filed 8/09/22 have been fully considered but are not found persuasive.  Ignoring the teachings of the reference, applicant cites Vickery et al. (2018, of record) and newly submitted Davis et al. (2018) as evidence of unexpected results.

As set forth in the rejection, the reference teaches daily dosages of 200 mg and 400 mg which the claimed dosage of 300 mg falls squarely in between paragraph [0049].  Also note that Vickery et al. is not prior art and need not be considered.  That Davis et al. chose a higher dose than the inventors of the cited reference proves nothing other than inventors of the cited reference appear to have been more efficient.

Applicant argues that the teachings of the MPEP are irrelevant.

Applicant’s position is noted, however, the teachings of the cited reference are not.

Applicant argues:
“The effect of the 300 mg maintenance dose taught in the prior art suggests a higher dose should be used to elicit the desired type of desensitization, not that the same dose should be administered for additional time even after a full six months of maintenance therapy.”

	The reference clearly teaches that lower doses may be suitable.

	Applicant rejects the cited teachings of the ‘721 publication as not specific enough.

	The reference clearly teaches that peanut allergen dosage regimens may be modified as needed.

 	Applicant argues that the invention does not comprise routine optimization because:
“The results provided by the present application are the product of pivotal human clinical trial results (emphasis by applicant).

	It is unclear how self-described “pivotal human trials” obviate prior art.  Also again note that Vickery et al. is not prior art and need not be considered in the context of applicant’s arguments.  The reference will not be addressed again nor will arguments in which the teachings thereof are combined with other teachings.

	Again arguing against the references individually, applicant argues that the prior art teaches away from the claimed invention.  More specifically, regarding the ‘541 application, applicant cites paragraph [0105].


Again, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Moreover, the obviousness of the claimed invention is in view of the fact that the method itself was known in the art; the inventors simply optimized it.

Regarding the ‘541 publication, see also paragraph [0049].

Regarding the ‘721 publication, applicant selectively reviews the reference and opines that:
“These teachings in Walser, particularly in view of the efficacy results of Vickery, pull the skilled artisans away from the presently-claimed method by suggesting higher maintenance phase doses than 300 mg are necessary to achieve greater desensitization and that the effects achieved by the 300 mg maintenance phase dose in Vickery were all that would and could be achieved at that dose level.”

	The reference also teaches that parameters such as dosage may be altered as needed.

5.   Claims 30-32 and 77-90 stand rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. 2014/0093541 (IDS) in view of U.S. 2014/0271721 (of record).

	The ‘541 patent is discussed below at section 10.

As set forth previously, The references differ from the claimed invention only in that they do not teach:

30. (Currently amended) The method of claim 25, wherein the subject does not tolerate a dose of about 1000 mg peanut protein after 24 weeks of the maintenance phase.

31. (Currently amended) The method of claim 25, wherein the subject tolerates a dose of about 2000 mg peanut protein at the completion of the maintenance phase.

32. (Currently amended) The method of claim 25, wherein the subject tolerates a cumulative dose of about 4043 mg at the completion of the maintenance phase.

77. (Original) A method of treating a subject for a peanut allergy by an oral immunotherapy comprising an up-dosing phase and a maintenance phase, the method comprising:
(a) administering to the subject a maintenance phase dose for more than 24 weeks; 
(b) testing the subject for a highest tolerated peanut protein dose by an oral food challenge;
(c) selecting a subject for additional maintenance phase dosing based on the subject tolerating a maximum dose of less than 1,000 mg peanut protein; and
(d) continuing to administer to the selected subject the maintenance phase dose.

78. (Original) The method of claim 77, wherein the maintenance phase dose is administered to the selected subject for at least 4 additional weeks.

79. (Currently amended) The method of claim 77, wherein the selecting a subject for additional maintenance phase dosing is further based on the subject tolerating a cumulative dose of less than 4,043 mg of peanut protein.

80. (Currently amended) The method of claim 77, wherein the maintenance phase dose comprises about 300 mg or more of peanut protein.

81. (Currently amended) The method of claim 77, wherein the subject is about 12 months old or older.

82. (Currently amended) The method of claim 77, wherein the subject is about 4 years old or older.

83. (Currently amended) The method of claim 77, wherein the subject is between about 4 years old and about 17 years old.

84. (Currently amended) The method of claim 77, wherein the maintenance phase dose is administered to the selected subject for at least 28 additional weeks. 6 sf-4072667

85. (Currently amended) The method of claim 77, wherein the maintenance phase dose is administered to the selected subject for about 28 additional weeks to about 84 additional weeks.

86. (Currently amended) The method claim 77, wherein the selected subject tolerates a dose of about 2,000 mg peanut protein at completion of the additional weeks of maintenance phase dosing.

87. (Currently amended) The method of claim 77, wherein the selected subject tolerates a cumulative dose of about 4,043 mg peanut protein at the completion of the additional weeks of maintenance phase dosing.

88. (Currently amended) The method of claim 77, wherein the up-dosing phase comprises administering to the subject two or more different doses between about 3 mg and about the dose of the initial maintenance phase dose.

89. (Currently amended) The method of claim 77, wherein the up-dosing phase is between about 3 months and about 2 years in length.

90. (Currently amended) The method of claim 77, wherein the oral immunotherapy further comprises an initial escalation phase.

The ‘721 application teaches the routine optimization of methods of oral immunotherapy (OIT) for peanut allergy (see particularly, paragraph [0222]), in particular the dosage regimen.  The reference further teaches a first maintenance dose of 300 mg (see particularly, paragraph [0388])
 
	Regarding Claims 30-32, the primary reference makes clear that different subjects will result in different tolerable doses of peanut protein at the completion of the therapy (see particularly, paragraph [0060].  Accordingly, in view of the ‘721 application, the range of tolerable doses of the claims would have been prima facie obvious to the ordinarily skilled artisan at the time of filing.

	Regarding Claims 77-90, the primary reference further teaches the post therapy oral food challenge of the claims, (see particularly, paragraph [0108]).  As set forth above, different subjects will result in different tolerable doses of peanut protein at the completion of the therapy (see particularly, paragraph [0060].  Accordingly, in view of the ‘721 application, the range and timing of tolerable doses of the claims would have been prima facie obvious to the ordinarily skilled artisan at the time of filing, as would the continuation of therapy as needed.  See also, MPEP 2144.05.II. wherein it is taught:
“…that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” 

Applicant has not traversed this rejection separately.

6.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.   Claims 25-32, 42-49, 61, and 77-90 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/721,805.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass oral immunotherapy comprising an up-dosing phase and a maintenance phase.  As set forth above, limitations reciting parameters such as timing and dosage do not render the instant claims patentably distinct.  Note that section (ii) of the ‘805 claim is not excluded from the method of the instant claims. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s arguments filed 8/09/22 have been fully considered but are not found persuasive.  Applicant argues that the application does not teach the allegedly surprising result achieved with the allergen dosage ant timing of the claims.

As set forth above, MPEP 2144.05.I. teaches:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

8.   Claims 25-32, 42-49, 61, and 77-90 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claim 81 of U.S. Patent Application No. 16/842,675.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass oral immunotherapy comprising an up-dosing phase and a maintenance phase.  As set forth above, limitations reciting parameters such as timing and dosage do not render the instant claims patentably distinct.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s arguments filed 8/09/22 have been fully considered but are not found persuasive.  Applicant argues that the application does not teach the allegedly surprising result achieved with the allergen dosage ant timing of the claims.

As set forth above, MPEP 2144.05.I. teaches:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

9.   Claims 25-32, 42-49, 61, and 77-90 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20-23 U.S. patent No. 11,369,676 (previously Claims 137-140 of U.S. Patent Application No. 16/178,502).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass oral immunotherapy comprising an up-dosing phase and a maintenance phase.  As set forth above, limitations reciting parameters such as timing and dosage do not render the instant claims patentably distinct.  

Applicant’s arguments filed 8/09/22 have been fully considered but are not found persuasive.  Applicant argues that the application does not teach the allegedly surprising result achieved with the allergen dosage ant timing of the claims.

As set forth above, MPEP 2144.05.I. teaches:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

10.  No claim is allowed. 

11.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 10/17/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644